ARMED SERVICES BOARD OF CONTRACT APPEALS

Petition of --                               )
                                             )
Jaynes Corporation                           )      ASBCA No. 59453-947
                                             )
Under Contract No. W912PL-09-C-0010          )

APPEARANCE FOR THE PETITIONER:                      Judith Ward Mattox, Esq.
                                                     Colorado Springs, CO

APPEARANCES FOR THE GOVERNMENT:                     Thomas H. Gourlay, Jr., Esq.
                                                     Engineer Chief Trial Attorney
                                                    John F. Bazan, Esq.
                                                     Engineer Trial Attorney
                                                     U.S. Army Engineer District, Los Angeles

                 OPINION BY ADMINISTRATIVE JUDGE STEMPLER

        Jaynes Corporation petitions the Board, under Board Rule l(a)(5), for an order
directing the contracting officer (CO) to issue a decision on its 16 May 2014 claim no
later than 29 August 2014. In response, the government indicates that the CO will
issue a contracting officer's final decision (COFD) by no later than 12 September
2014. We have jurisdiction over this matter pursuant to the Contract Disputes Act of
1978 (CDA), 41 U.S.C. §§ 7101-7109.

           STATEMENT OF FACTS FOR PURPOSES OF THE PETITION

       I. On 26 May 2009, the United States Army Corps of Engineers awarded
Contract No. W912PL-09-C-0010, a design-build contract, to Jaynes Corporation for
an unmanned aircraft system operations facility at Creech Air Force Base, Indian
Springs, Nevada (pet. ex. I).

       2. By letter dated 16 May 2014, Jaynes Corporation submitted a claim seeking
$702,888.24. Jaynes Corporation's claim was divided into five parts, including
remission of liquidated damages and alleged government changes to contract
requirements. The claim was certified in accordance with the CDA, 41 U.S.C.
§ 7103(b). (Pet. ex. 1)
           3. The CO received the claim on 30 May 2014 (pet. ex. 2).

            4. Pursuant to Board Rule l(a)(5), Jaynes Corporation petitioned the Board, by
    letter dated 31 July 2014, requesting an order directing the CO to issue a COFD on its
    claim no later than 29 August 2014.

            5. By Board Order dated 4 August 2014, the Board directed the government to
    either show cause why such an order should not be issued or indicate when the
    contracting officer will issue a decision.

            6. The government responded to the Board's Order stating, "the Contracting
    Officer will issue a Contracting Officer's Final Decision regarding the monetary claim
    for this project by 12 September 2014" (Bd. corr. ltr. dtd. 25 August 2014).

                                           DECISION

           Under the CDA, within 60 days of receipt of a certified claim over $100,000 a
    CO must either issue a decision on the claim or notify the contractor of the time within
    which a decision will be issued. 41 U.S.C. § 7103(±)(2). In this instance, the CO had
    until 29 July 2014 to issue a decision or notify Jaynes Corporation of the time within
    which she would issue a decision. The CO failed to do so. No appeal from a deemed
    denial of its claim was filed by Jaynes Corporation.

            The CDA provides that a contractor "may request the tribunal concerned to
    direct a contracting officer to issue a decision in a specified period of time, as
    determined by the tribunal concerned, in the event of undue delay on the part of the
    contracting officer." 41 U.S.C. § 7103(±)(4). Board Rule l(a)(5) implements this
    section providing that "[i]n lieu of filing a notice of appeal under paragraph (a)(l) or
    (a)(2) of this Rule, the contractor may petition the Board to direct the contracting
    officer to issue a decision in a specified period of time as determined by the Board."

           Jaynes Corporation petitions the Board to direct the CO to issue a COFD on its
    16 May 2014 claim no later than 29 August 2014 (SOF iii! 2, 4). In response to a
    Board Order, the government has indicated that the CO will issue a COFD by no later
    than 12 September 2014 (SOF if 6). The government's proffered date for issuance of a
    COFD on this multi-part claim is less than four months after the CO's receipt of the
    claim and only two weeks after the date requested by petitioner. We conclude that the




                                                2


I
12 September 2014 date for issuance of a COFD is reasonable. Accordingly, Jaynes
Corporation's petition is denied.

       Dated: 3 September 2014



                                                 Administrative Judge
                                                 Acting Chairman
                                                 Armed Services Board
                                                 of Contract Appeals

I concur                                         I concur

                                                                                            ..
~EFORD
Administrative Judge
                                                 PEllD. TING
                                                 Administrative Judge
                                                                        0               0
Vice Chairman                                    Armed Services Board
Armed Services Board                             of Contract Appeals
of Contract Appeals


       I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 59453-947, Petition of
Jaynes Corporation, rendered in conformance with the Board's Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                            3